Citation Nr: 0409750	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a memory impairment, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
complaints, claimed as due to an undiagnosed illness.

3.  What rating is for assignment for allergic rhinitis, from 
April 19, 1990?

4.  What rating is for assignment for alopecia areata, since April 
19, 1990?

5.  Whether a 10 percent rating is for assignment for multiple, 
noncompensable service-connected disabilities?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran performed qualifying active duty service from February 
1985 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, granting service connection for alopecia 
areata and allergic rhinitis and assigning noncompensable 
evaluations for each, effective from April 19, 2000.  The August 
2001 rating decision also denied entitlement to service connection 
for multiple joint pain and memory problems, each as claimed as 
due to an undiagnosed illness, and a 10 percent rating under 38 
C.F.R. § 3.324 for multiple, noncompensable service-connected 
disorders.  

There is reasonably raised by the record claims of entitlement to 
service connection for residuals of a turbinectomy, turbinoplasty, 
septoplasty, rhinoplasty, inferior turbinate cautery, and for 
sinusitis.  Such matters have not to date been developed or 
adjudicated by the RO, and as they not in appellate status, they 
are not herein addressed.  Such matters are, however, referred to 
the RO for initial development and adjudication.  

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify you of the 
further action required on your part.



REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to its 
duties to assist and notify claimants.  As well, pertinent changes 
to the Code of Federal Regulations were made in response to the 
VCAA, including those to 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  The statutory and regulatory changes have also been 
subject to interpretations by various Federal courts.  

The veteran's representative argues that complete compliance with 
the VCAA, its implementing regulations, and the interpretive 
jurisprudence has not been achieved in this instance.  To the 
extent that any notice required by the VCAA was not in accord with 
governing statutes and regulations, and that full compliance was 
not achieved in terms of the VA's duty to assist, the Board agrees 
and remands for corrective action.  See Charles v. Principi, 16 
Vet. App. 370 (2002), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding VA's obligation to assist the veteran in the development 
of pertinent evidence, it is argued that there is no indication 
that his claims folder was made available to the various VA 
examiners who conducted medical examinations in August 2000.  
Arguments are also advanced that the data obtained through those 
evaluations in 2000 are dated, particularly with respect to its 
identification of the severity of the service-connected 
disabilities herein at issue.  Lastly, the representative alleges 
that further testing of the veteran's memory, as recommended by a 
VA examiner in August 2000, was not undertaken.  

As to each of the foregoing arguments, the Board agrees that 
corrective actions are needed.  It is further noted that since the 
August 2000 examination and the August 2001 adjudication by the 
RO, the criteria for the rating of skin disorders were modified, 
effective from August 30 , 2002, and further examination and 
adjudication on that basis are necessary.  38 C.F.R. § 4.118 
(2003).  As well, while the RO in its statement of the case cited 
the regulation governing entitlement to compensation for certain 
disabilities due to undiagnosed illness, 38 C.F.R. § 3.317, such 
regulation has since been amended as a result of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 107-
103, 115 Stat. 976 (2001) (effective from March 1, 2002).  See 66 
Fed. Reg. 56615 (Nov. 9, 2001); 68 Fed. Reg. 34541 (Jun. 10, 
2003).  Notice of the changes has not been provided to the 
veteran, nor have his claims for undiagnosed illnesses been 
adjudicated on that basis.  

It is further noted that the claims folder does not document that 
the ratings for rhinitis and alopecia were directly addressed 
under the holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
as to whether staged ratings for each disorder are warranted 
during the period from April 2000 to the present.  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), the RO must notify the 
veteran of what information and evidence is needed to substantiate 
his claims of entitlement to service connection for undiagnosed 
illnesses involving multiple joint pain and memory problems; 
compensable ratings for alopecia areata and allergic rhinitis from 
April 19, 2000; and a 10 percent rating under 38 C.F.R. § 3.321 on 
the basis of multiple, noncompensable service-connected 
disabilities.  The veteran must be notified what specific portion 
of that evidence VA will secure, and what specific portion he 
himself must submit.  The RO must also advise the veteran to 
submit all pertinent evidence not already on file that is held in 
his possession.  The RO should notify the veteran that, if 
requested, VA will assist him in obtaining pertinent records of 
treatment from private medical professionals, or other evidence, 
provided that he furnishes sufficient, identifying information and 
authorization.  Finally, the RO must address whether the veteran 
has been prejudiced by the VA's issuance of VCAA notice outside 
the chronological sequence set forth in the above-cited statutes 
and regulation.

2.  The veteran should be contacted in writing by the RO for the 
express purpose of requesting that he identify specific the dates 
and locations, if any, on which his cognitive abilities, including 
his memory, were tested prior to his service in Southwest Asia.  
Upon receipt of such information, the RO should assist the veteran 
in obtaining the requested reports of cognitive testing.  To the 
extent that such reports were recorded as part of the veteran's 
service medical records, the RO should identify those records for 
use in comparison with additional testing, as requested below.  

Thereafter, the RO should arrange for the veteran to undergo a 
psychological evaluation, and, specifically, cognitive and memory 
testing, with an instrument able to identify fine changes in his 
cognitive abilities.  The veteran's claims folder in its entirety 
is to be furnished to the examiner and the report prepared must 
reflect that the folder was reviewed.  Such examination is to 
include a review of the veteran's history and current complaints, 
as well as a comprehensive clinical evaluation.  Any additional 
diagnostic studies must also be accomplished if deemed warranted 
by the examiner.  All diagnoses to the extent that any are shown 
are then to be set forth.

Specific responses are requested to the following:

Does the veteran have a memory impairment?  If so, is it at least 
as likely as not attributable to any known diagnostic entity or a 
medically unexplained chronic multisymptom illness?

Use by the examiner of the "at least as likely as not" language in 
formulating a response is required.  

3.  The veteran must also be afforded a Gulf War examination as 
well as any indicated specialty examinations in order to obtain 
data relating to his claim of entitlement to service connection 
for an undiagnosed illness involving complaints of multiple joint 
pain.  The veteran's claims folder in its entirety, including a 
copy of this remand, is to be furnished to the examiner(s) and the 
report(s) prepared must reflect that the folder was reviewed.  
Such examinations are to include a review of the veteran's history 
and current complaints, as well as comprehensive clinical 
evaluations.  Any indicated diagnostic studies must also be 
accomplished if deemed warranted by the examiner(s).  All 
diagnoses to the extent that any are shown are then to be set 
forth.

Specific responses are requested to the following:

(a)  The examiner(s) should note in detail all reported symptoms 
and should provide information about the onset, frequency, 
duration, and severity of all complaints of pain of multiple 
joints and indicate what precipitates and what relieves these 
complaints.  

(b)  The examiner(s) should determine if there are any objective 
medical indications that the veteran is suffering from pain of 
multiple joints.  

(c)  The examiner(s) should specifically determine if the 
veteran's symptomatology involving pain of multiple joints is due 
to a known diagnostic entity, be it of an orthopedic or other 
nature.  It must specifically be noted whether a prior diagnosis 
of a migratory joint disorder is correct, and whether such 
represents a known diagnostic entity.  

If no known diagnostic entity is indicated, the examiner(s) should 
specifically state whether he/she is unable to ascribe a 
diagnosis.  In addition, the examiner(s) must indicate whether any 
of the joint complaints are part of a medically unexplained 
chronic multisymptom illness, such as chronic fatigue syndrome or 
fibromyalgia.

(d)  If the manifestations of the symptomatology cannot be 
attributed to a diagnosed illness, the examiner should be asked to 
determine if there is affirmative evidence that any undiagnosed 
illness was not incurred during active service during the Gulf 
War, or that the undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most recent 
departure from service during the Gulf War or any other cause.

The examiner is also asked to offer a professional opinion, with 
full supporting rationale, as to the following:  

Is it at least as likely as not that the veteran's claimed 
problems involving pain of multiple joints are the result an 
undiagnosed illness or medically unexplained chronic multisymptom 
illness originating during or as a result of his period of 
military service, inclusive of service in Southwest Asia during 
Desert Shield/Storm?  

Use by the examiner(s) of the "at least as likely as not" language 
cited above is required.  

4.  The veteran must also be afforded a VA dermatological 
examination for the purpose of evaluating the nature and severity 
of his alopecia areata.  The claims folder in its entirety must be 
made available to the examiner for review and the examiner must 
reference in his/her report whether in fact the claims folder was 
reviewed.  Such examination is to include a detailed review of the 
veteran's history and current complaints, as well as a 
comprehensive clinical evaluation and all diagnostic testing 
necessary to determine the full extent of all disability present.  
All applicable diagnoses must be fully set forth.  

Specific responses by the examiner are required as to the 
following:

(a)  Note the presence or absence of scarring and resulting 
disfigurement of the veteran's head, face, or neck.  Describe the 
size and location of any scarring or lesions about the affected 
areas and information should be provided as to whether such 
scarring or lesions are slightly, moderately or severely 
disfiguring, and whether there is a complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral deformity attributable to alopecia areata.  
Note as well the presence or absence of cicatrization, marked 
discoloration, color contrast, or similar deformity.

(b)  Also, as to disfigurement of the head, face, or neck, note 
whether there is present or absent due to alopecia areata alone 
visible or palpable tissue loss; gross distortion or asymmetry of 
one, two, or three or more features or paired sets of features 
(nose, chin, forehead, eyes (inclusive of eyelids), ears 
(auricles), cheeks, and lips); a scar five or more inches (13 or 
more centimeters) in length; a scar at least one-quarter inch (0.6 
centimeters) wide at the widest part; surface contour of a scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

(c)  Is any superficial scarring due to alopecia areata poorly 
nourished with repeated ulceration; tender; or painful on 
objective demonstration?  Is any related scarring unstable; that 
is, is there a frequent loss of skin covering the scar?

(d)  Note whether there is present or absent ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  If present, the 
affected areas should be fully outlined.

(e)  What percentage of the body and of the exposed surfaces is 
affected?

(f)  Is use of corticosteroids or other immunosuppressive drugs 
required due to alopecia areata?  If so, for how many weeks during 
any past 12-month period were they required?

(g)  Is there a loss of all body hair due to alopecia areata, or 
is the hair loss limited to the scalp and face?

5.  The veteran should also be scheduled for a VA respiratory 
examination for the purpose of evaluating the nature and severity 
of his allergic rhinitis.  The claims folder in its entirety must 
be made available to the examiner for review and the examiner must 
reference in his/her report whether in fact the claims folder was 
reviewed.  Such examination is to include a detailed review of the 
veteran's history and current complaints, as well as a 
comprehensive clinical evaluation and all diagnostic testing 
necessary to determine the full extent of all disability present.  
All applicable diagnoses must be fully set forth.  

Specific responses by the examiner are required as to the 
following:

(a)  Are polyps present or absent in association with the 
veteran's rhinitis?

(b)  If polyps are not present, is there more than a 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side?  

6.  Following the completion of the foregoing actions, the RO must 
review the examination reports.  If any such report is not in 
complete compliance with the instructions provided above, 
appropriate action must be taken to return such report for any and 
all needed action.  

7.  Lastly, the RO must readjudicate the veteran's claims set 
forth on the title page of this remand.  Such readjudication must 
be made on the basis of all the evidence on file and all governing 
legal authority, including the VCAA, implementing regulations, and 
the jurisprudence interpretive thereof.  

The veteran's claims for service connection for undiagnosed 
illnesses must be addressed under recent changes to 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 effectuated since December 2001, see 
Veterans Education and Benefits Expansion Act of 2001, Public Law 
No. 107-103, 115 Stat. 976 (2001); 66 Fed. Reg. 56615 (Nov. 9, 
2001); 68 Fed. Reg. 34541 (Jun. 10, 2003); those rating criteria 
for skin disorders in effect prior to and on August 30, 2002, see 
67 Fed. Reg. 49596 (Jul. 31, 2002); and the holding in Fenderson 
as to staged ratings.  

If any benefit sought on appeal remains denied, the veteran and 
his representative must be provided with a supplemental statement 
of the case, which must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues herein on appeal.  An appropriate period of time 
should then be allowed for a response, before the record is 
returned to the Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to preserve the veteran's due process rights and 
to obtain additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of the 
claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





